Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 1 of 18 Page ID #5




                                                                    EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 2 of 18 Page ID #6




                                                                    EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 3 of 18 Page ID #7




                                                                    EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 4 of 18 Page ID #8




                                                                    EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 5 of 18 Page ID #9




                                                                    EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 6 of 18 Page ID #10




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 7 of 18 Page ID #11




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 8 of 18 Page ID #12




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 9 of 18 Page ID #13




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 10 of 18 Page ID #14




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 11 of 18 Page ID #15




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 12 of 18 Page ID #16




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 13 of 18 Page ID #17




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 14 of 18 Page ID #18




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 15 of 18 Page ID #19




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 16 of 18 Page ID #20




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 17 of 18 Page ID #21




                                                                     EXHIBIT A
Case 3:20-cv-01311-RJD Document 1-1 Filed 12/08/20 Page 18 of 18 Page ID #22




                                                                     EXHIBIT A
